Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 09/22/2021 is acknowledged and has been fully considered.  Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31, 39-42 and 44 are pending.  Claim 1 has been amended.  Claims 3, 5, 7-9, 12, 14-16, 19-22, 24, 25, 27, 32-38 and 43 were previously cancelled.  Claims 39-42 and 44 remain withdrawn as being directed to non-elected claims.  Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 are now under consideration on the merits. 

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatori (Langmuir, 2003; Of Record) in view of Fraaije (Biophys. J, Vol. 57, May 1990; Of Record) and Rabe (Advances in Colloid and Interface Science, 2011; Of Record) and as evidenced by Tassel (Proteins at Solid-Liquid Interfaces, 2006; Of Record), Marini (Potentiometric Titration curves of oxidized and reduced horse heart cytochrome c, Biopolymers, Vol. 19, pgs. 885-898, 1980; Of Record), HEPES (Hepes Buffer recipe, Buffer recipe from the Centre for Proteome Research, Webpage, 2021), and Ramsden (Effect of Ionic Strength on Protein Adsorption Kinetics, J. Phys. Chem. 1994, 98, 5376-5381; Of Record).
Regarding claim 1, Brusatori teaches methods to adsorb proteins using an external applied electric field (abstract).  Brusatori teaches the adsorption of human serum albumin and cytochrome c (an enzyme) onto indium tin oxide coated surfaces (a metal conducting surface and a solid inert substrate) under the application of an external potential of 0-2000 mV (Fig. 1, Fig. 3; Re. claims 4, 6,18).  Brusatori teaches the protein at to be dissolved in 10 mM HEPES buffer of 100mM NaCl (pg. 5090 col. 2 Exp. Sec) at a concentration of 0.1 mg/ml (see Fig. 3 legend). Brusatori teaches the 
Regarding the limitations “coating the conductive solid substrate with an initial first layer of protein at open circuit potential; and coating the conductive solid substrate with a secondary protein layer by applying an external potential”, Brusatori teaches that different amounts (and rates of adsorption) of protein get coated on the conductive solid substrate at open circuit potential (OCP) and when an external potential is applied (see Fig. 4,7), which is dependent on time (see Fig. 5).  
Brusatori does not teach first coating the substrate under OCP for a period of time, and then applying external potential controlled using a potentiostat, measuring the potential vs a Ag/AgCl/Cl- reference potential and does not teach the ionic strength of the protein solution to be less than or equal to about 25mM and does not teach the protein concentration from about 0.25mg/ml to about 1.00mg/ml. 
However, Fraaije teaches methods for coating a substrate with a protein, wherein the protein is adsorbed first under open circuit potential (OCP) for a period of time and then an external potential in a range of 219 mV to 979 mV is applied (including specifically 660mV) using a potentiostat (see Fig. 9, pg. 971 col. 2 para. 3 – pg. 972 col. 1 para. 2).  Fraaije teaches the pH is maintained at the isoionic point of the protein so the molecules bear no net charge (pg. 971 col. 2 par. 3).  Fraaije teaches measuring the open circuit potential vs a Ag/AgCl reference electrode (Fig. 5,9).  Fraaije teaches the cytochrome c concentration is 1-5 µM in 10mM phosphate buffer or 2.7 µM in 25 mM phosphate buffers (pg. 971 col. 2 par. 3, Fig. 8,9).  Fraaije teaches by doing so, one can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of protein adsorption of Brusatori and adsorb proteins by using a potentiostat at the protein concentration and ionic strength of the solutions, first under OCP and then applying external potential in the range of 219 mV to 979 mV (including specifically 660mV) as taught by Fraaije. One of ordinary skill in the art would be motivated to do so because Fraaije teaches its methods can study/examine the orientation of cytochrome c adsorbed onto the surface and the artisan is combining prior art elements according to known methods to yield predictable results. The artisan is using known methods to study orientation of proteins adsorbed onto conductive substrates. There is a reasonable expectation of success because Brusatori also teaches adsorption of cytochrome c on conductive substrates and Tassel teaches the effects of open circuit potential on the adsorption of a protein, and the application of a potential difference increases the adsorption (see Fig. 4, 5).  
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant invention to use a potentiostat to control the open circuit potential at the electrode surfaces as taught by Fraaije, in the methods of Brusatori.  One of ordinary skill in the art would be motivated to do so because it was known method in the art to use a potentiostat to control potential and the artisan is combining prior art elements according to known methods. 

Rabe teaches that external factors such as pH of the solutions affects the adsorption of proteins onto surfaces and teaches electrostatic protein-protein repulsions are minimized at the isoelectric point allowing higher protein densities to be adsorbed and that total protein adsorption can be maximized if the pH of the solution is at the isoelectric point of the protein (see pg. 88, col. 2, sec. 2.1 paras 3,4). Rabe also teaches the ionic strength of the solution influences protein adsorption (see pg. 88, sec. 2.1 paras 1,4) and teaches high ionic strength conditions increase the tendency of proteins to aggregate.
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to maintain the pH of the protein solution to be at the isoelectric point (within ±2 units) and a low ionic strength of the protein solution as taught by Rabe, in the methods of protein adsorption of Brusatori in view of Fraaije.  One of ordinary skill in the art would be motivated to do so because Rabe teaches doing so maximizes the total protein adsorption.
Regarding the limitation the external potential is “less than a potential required to substantially oxidize the protein”, the oxidation state of a protein is dependent on the pH and isoelectric point (for evidence see Marini, Fig. 6). Brusatori teaches the applied external potential is in the range of 0-2000mV and Fraaije teaches the applied external potential to be in the range of 7-979 mV, including specifically 660 mV (see Fig. 9 on pg. 971) which lies within the applied external potential of about +500mV to about +850mV recited in claim 1. Rabe teaches protein adsorption at a pH which is around the 
Regarding the limitations “wherein an adsorbed amount of protein in the secondary protein layer grows substantially in proportion to a time of application of the external potential”, these limitations pertain to the intended outcome of the recited method.  Brusatori teaches the amount of protein that is adsorbed on the conductive surface increases with time when the external potential is applied (see Figs. 4,5,7).  Further, Brusatori in view of Fraaije and Rabe teaches a method wherein a conductive solid substrate is first coated with a first layer of protein under OCP, then applying an external potential of 660mV vs the Ag/AgCl/Cl- reference electrode using a potentiostat (see Fraaije - Fig. 9 on page 971), wherein the pH of the solution is at the isoelectric point of the protein (see Rabe - pg. 88, col. 2, sec. 2.1 para. 3; reads on pH within ± 2 units of the isoelectric point of the protein), wherein the protein concentration is 2.7 µM (which is 0.324 mg/ml for cytochrome c - reads on protein concentration between 0.25 mg/ml – 1 mg/ml; see Fraaije pg. 971 col. 2 para. 3) and wherein the ionic strength is 2mM (reads on less than 25mM; see Brusatori at pg. 5090 col. 2 Exp. Sec - the protein is dissolved in 10 mM HEPES buffer - a 10mM Hepes buffer has an ionic strength of 
Brusatori teaches the albumin protein to be dissolved in 10 mM HEPES buffer (pg. 5090 col. 2 Exp. Sec.).  Brusatori teaches the application of the external electric potential for a time of 0-8000 seconds (Fig. 3; Re. claim 10).  Brusatori teaches the amount of protein (cytochrome c, BSA) adsorbed onto the surface increases over time and the rate of adsorption changes over time and is also dependent on the type of protein/buffer/electric potential (Figs. 4-6).  Brusatori teaches the total amount of protein adsorbed ranges from 0.5-0.3 mg/m2 (Fig. 5) and the rates of adsorption to be between 6-18 x 10-3 mg/m2/min (Fig. 6-8; Re. claims 11,26). 
Regarding the limitations of claims 28-31, these limitations pertain to the actual mechanism of what happens at the surface during the adsorption process (the kinetic model of the adsorption process – the intended outcome of the method).  The actual method steps are applying an external potential which causes the protein to be adsorbed on the surface.  Brusatori teaches the same method steps of applying an external potential of greater than +500mV which causes the protein to be adsorbed on the surface.  Brusatori recognizes the fact that the adsorption process is a multilayer adsorption process (pg. 5096 col. 1) and teaches that as the protein is being adsorbed, there is a net dipole/charge of the protein layer which changes over time (Table 2) and teaches that the rate of adsorption also changes over time and is dependent on 
Regarding the concentration of the buffers, pH, ionic strength, strength of electric potential, protein concentration in claims 1, 2, 6, 13, 17, Brusatori and Rabe teach that protein adsorption is dependent on these parameters (a result effective variable) and the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her. One of ordinary skill in the art would arrive at the optimum values for these parameters through routine experimentation within prior art conditions. See MPEP 2144.05 II.
The combination of Brusatori, Fraaije and Rabe renders claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 obvious.

Response to Arguments
Applicant’s arguments filed on 09/22/2021 have been considered but are not persuasive.  Applicants summarize that under the conditions of claim 1 including a pH near the isoelectric point of the protein to be adsorbed onto an electrode surface, an amount of adsorbed protein can grow well beyond amounts previously reported for surface-adsorbed proteins without radical alteration of the protein structure.  Applicants refer to Fig. 9 and 10 and [0112] of the PGPub to provide evidence that a secondary layer of protein grows in thickness proportional to the time of the applied external potential for up to 15 hours (see remarks pages 7-9).  Applicants compare the instant prima facie case of obviousness (see pages 16-17).
These arguments are not persuasive because applicants argue against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Brusatori teaches multilayer adsorption under an applied potential occurs in its methods and teaches protein densities of 0.33-0.46 µg/cm2 (see pg. 5096 col.1 last para.) and rates of adsorption of -3 mg/m2/min (see Fig. 6-8) are achieved in its methods (as recited in instant claims 26,28-31).  Fraaije teaches using a potentiostat to apply the external potential including 660mV (see Fig. 9 on page 971), which lies within the claimed range of about +500mV to about +850 mV, and Fraaije teaches the protein is adsorbed first under open circuit potential (OCP) for a period of time and then an external potential is applied using a potentiostat and at similar protein concentrations and ionic strength (see Fig. 9, pg. 971 col. 2 para. 3 – pg. 972 col. 1 para. 2).  Rabe teaches that external factors such as pH of the solutions affects the adsorption of proteins onto surfaces and teaches electrostatic protein-protein repulsions are minimized at the isoelectric point allowing higher protein densities to be adsorbed and that total protein adsorption can be maximized if the pH of the solution is at the isoelectric point of the protein (pg. 88, col. 2, sec. 2.1, para. 3).  Rabe also teaches the ionic strength of the solution influences protein adsorption and teaches high ionic strength conditions increase the tendency of proteins to aggregate (see pg. 88, sec. 2.1 para. 4).  As discussed above, Brusatori in view of Fraaije and Rabe does teach a two-step method of adsorbing the protein under open circuit potential first and under an applied external potential at 660 mV (see Fig. 9 on page 971 of Fraaije), which lies within the claimed range of about +500mV to about +850 mV. Therefore, the method of Brusatori in view of Fraaije and Rabe would result in increased adsorption of the protein in the secondary layer under the application of external potential. Applicants have not recited any conditions in the instant claims which are not rendered obvious over the prior art and which cause any increased adsorption of the protein as argued in the remarks.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicants methods shows higher adsorption for multiple proteins such as glucose oxidase, BSA, collagen, applying the external potential for longer than 5 hours) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument that pH within ± 2 units of the isoelectric point is critical and that this causes unexpected results of increased protein adsorption is not persuasive. Rabe expressly teaches that external factors such as pH of the solutions affects the adsorption of proteins onto surfaces and teaches electrostatic protein-protein repulsions are minimized at the isoelectric point allowing higher protein densities to be adsorbed and that total protein adsorption can be maximized if the pH of the solution is at the isoelectric point of the protein (pg. 88, col. 2, sec. 2.1).  Rabe also teaches the ionic strength of the solution influences protein adsorption (see pg. 88, sec. 2.1 para. 1,4) and teaches high ionic strength conditions increase the tendency of proteins to aggregate.  Therefore, the increased amounts of protein adsorption when the pH of the 
It is noted that the instant specification discloses that in the method in which BSA is adsorbed onto OTCE, when the external potential is +500mV, no significant differences in the protein adsorbed were found (see [0114] of PGPub, Fig. 10, legend of Fig. 10 on page 8, Table 1).  In Fig. 10, trace A is under OCP, trace B is under +500mV and there is no increased amount of protein adsorbed.  The increased amounts of protein adsorbed are only observed at external potentials of +650mV, +800mV and +950mV.  Similarly, when glucose oxidase is adsorbed onto OTCE, no increased amounts are observed at external potentials of +500mV (trace B) and +650mv (trace C) as compared to OCP (trace A) (see [0143] of PGPub, Table 1, Fig. 3).  It is also noted the instant specification discloses data with only optically transparent carbon electrodes (OTCE) as conductive solid substrate and do not show data with any other conductive solid substrate material.  Therefore, the objective evidence of nonobviousness to show unexpected results as argued by applicants is not commensurate in scope with the claimed invention.
The rejections of the claims under 35 USC 103 as being unpatentable over Brusatori in view of Fraaije and Rabe are maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Srikanth Patury/
Examiner, Art Unit 1657


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657